Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 1 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 2 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 3 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 4 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 5 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 6 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 7 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 8 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document      Page 9 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 10 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 11 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 12 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 13 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 14 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 15 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 16 of 17
Case 21-10054-amc   Doc 70    Filed 08/16/21 Entered 08/17/21 12:20:26   Desc Main
                             Document     Page 17 of 17
